Citation Nr: 0611570	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-08 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1  Entitlement to service connection for residuals of a left 
shoulder disability.

2  Entitlement to service connection for residuals of a right 
shoulder disability.

3  Entitlement to service connection for residuals of a neck 
disability.

4  Entitlement to service connection for residuals of an 
upper back disability.

5  Entitlement to an initial compensable evaluation for right 
knee chondromalacia patella.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1999 to 
September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which granted the veteran's claim 
of entitlement to service connection for right knee 
chondromalacia patella, currently evaluated at zero percent 
disabling, effective September 29, 2002, and denied the 
veteran's claims of entitlement to service connection for 
residuals of a left shoulder disability, a right shoulder 
disability, a neck disability, and an upper back disability.

In March 2004, the veteran's claims were remanded by the 
Board for further development and adjudication.  At that 
time, the Board noted that the veteran, through his 
representative, had raised a claim for right ear hearing loss 
based on worsening audiology examinations contained in the 
veteran's service medical records.  The claim was therefore 
referred to the RO for appropriate action.

As the appeal regarding the evaluation of the veteran's right 
knee chondromalacia involves an original claim, the Board has 
framed the issue as shown on the title page.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).






FINDINGS OF FACT

1.  The evidence of record demonstrates that the veteran did 
not develop a left shoulder disability during service or 
within one year after service.

2.  The medical evidence does not demonstrate that the 
veteran has currently diagnosed right shoulder, neck, or 
upper back conditions.

3.  The veteran's right knee disability is not productive of 
limitation of motion, swelling, malalignment, instability, or 
arthritis.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or 
aggravated by active military service, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

2.  Right shoulder, neck, and upper back conditions were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2005).

3.  The criteria for the assignment of a initial compensable 
evaluation for the veteran's right knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a; Diagnostic Code 5003, 5024, 
5257, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in October 2002 and March 2004, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claims for service connection 
and increased rating, as well as the type of evidence VA 
would assist him in obtaining.  The veteran was informed of 
his responsibility to identify, or submit directly to VA 
medical evidence, including evidence that shows an injury or 
disease in service, a current disability, evidence of a 
relationship between the current disability and a disease or 
injury in service.  The veteran was also informed that this 
evidence could consist of medical records or medical 
opinions, as well as evidence from other sources.  With 
respect  to his claim for an increased rating, the veteran 
was informed of his responsibility to identify, or submit 
directly to VA, medical evidence that shows that the 
veteran's service-connected disability was worse than 
previously rated.  The veteran was told that this evidence is 
usually shown by recent (preferably within the last twelve 
months) medical records.  And the veteran was also informed 
that he should send to VA evidence in his possession that 
pertains to the claim.

In addition, by way of a December 2002 rating decision, an 
April 2003 Statement of the Case, and an October 2005 
Supplemental Statement of the Case, the RO advised the 
veteran and his representative of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claims.  These documents, when 
considered together with RO's VCAA and development letters, 
also provided the veteran and his representative with 
adequate notice of the evidence, which was not of record, 
that was necessary to substantiate the veteran's claims, and 
also specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claim 
after the initial decision in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO prior to the 
October 2005 Supplemental Statement of the Case, and prior to 
the transfer and certification of the veteran's case to the 
Board.  The Board also finds that the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and observes that the veteran and 
his representative have had time to consider the content of 
the notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply  all of the elements of a claim for service 
connection, including notice that a disability rating and 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, slip op. at 14 (U.S. Vet. App. Mar. 3, 2006).  Despite 
the inadequate notice provided to the veteran on these latter 
two elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.  In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

And with respect to the veteran's increased rating claim, the 
Board notes that the veteran's right knee claim was made 
effective the day following his discharge from the service.  
Thus, the veteran was given the earliest effective date 
available for each of his claims.  38 U.S.C.A. § 5110(a).  
Despite the inadequate notice provided to the veteran on this 
element, therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision 
on this claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, VA examination reports, and statements submitted by 
the veteran and his representative in support of his claims.  
In addition, the Board notes that this matter has been 
previously remanded for additional development to include 
affording the veteran an opportunity to be examined in 
connection with his claims.  In this regard, the Board notes 
that the RO, scheduled the veteran for additional VA 
examinations in May 2005, and after the veteran filed to 
report for these examinations, again in August 2005.  The 
veteran's claims file contains copies of a May 2005 letter to 
the veteran regarding the May VA examinations that informed 
the veteran that when a claimant, without good cause, fails 
to report for an examination or reexamination, the claim 
shall be rated based on the evidence of record and that 
failure to report could mean a denial of the claim.  The 
record also contains a printout of a letter sent to the 
veteran regarding the scheduled August 2005 examination, 
indicating the place and time of the scheduled examination.  
Both letters were sent to the veteran's address of record.  
The veteran failed to report for both examinations.  Under 
the presumption of regularity of the official acts of public 
officers, The Board concludes that the veteran received these 
mailings.  See Marciniak v. Brown, 10 Vet. App. 198, 200 
(1998); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  
The veteran has also not requested another VA examination in 
connection with his claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

A.  Left shoulder.

In this case, the veteran has been diagnosed as having left 
shoulder strain with mild radicular component.  Therefore, 
although the Board has reviewed the lay and medical evidence 
in detail, the Board will focus its discussion on evidence 
that concerns whether the veteran's current disability is 
related to a disease or injury in service.  

Here, the veteran contends that, while he was in the service, 
he helped to change the tire on a forklift.  He indicated 
that he strained his left shoulder and felt pain extending up 
into his neck and upper back.  The veteran was seen at sick 
call and was given anti-inflammatory medications, but was not 
profiled.  Upon discharge the veteran was noted to be normal 
in all respects.

In November 2002, the veteran was afforded a VA examination 
in connection with his claim.  The veteran's medical history 
was noted and he was examined.  After examination, the 
veteran was diagnosed with left shoulder strain with mild 
radicular component.  An x-ray of the left shoulder was 
unremarkable.  The examiner did not indicate or opine that 
the veteran's left shoulder strain was related to his 
military service.

An additional VA examination, also dated in November 2002, 
was afforded to the veteran for other conditions.  This 
examiner also noted the veteran's medical history and his 
report regarding his left shoulder strain in service.  The 
veteran was examined, but no diagnoses were indicated.  The 
examiner stated that the veteran's only issues were 
orthopedic in nature and that, since the veteran was seeing 
an orthopedist on the same date (the above VA examination), 
he would leave it to him to give his orthopedic impressions.  

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran's current left 
shoulder strain is related to an injury in service.  While 
there is some indication that the veteran strained his left 
shoulder in service, the veteran's left shoulder was noted to 
be normal upon separation from service.  In addition, the VA 
examiner that examined the veteran in connection with his 
claim did not find that the veteran's current left shoulder 
strain was related to his service.   

While the veteran may feel that his condition is related to 
his service, the Board notes that, as a layperson, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The medical evidence is 
against a finding linking the veteran's current left shoulder 
strain with his active duty service.  Accordingly, 
entitlement to service connection for a disability of the 
left shoulder must therefore be denied.  

B.  Right shoulder, neck and cervical spine.

After a careful review of the medical evidence, the Board 
finds that the record does not support a showing that the 
veteran currently has right shoulder, neck, and upper back 
conditions.  

The medical evidence in this case consists of the veteran's 
service medical records and VA examination reports.  

A review of the veteran's service records reveals an August 
2000 complaint of pain in the left neck and a diagnosis of 
neck strain.  A March 2000 complaint of neck pain is also 
noted with a diagnosis of neck strain.  And in May 2002, the 
veteran was seen for complaints regarding his upper right 
back and shoulders, diagnosed as musculoskeletal strain.  The 
veteran's medical examination on separation from service 
indicated that the veteran was normal in all respects.  

In November 2002, the veteran was afforded VA examinations in 
connection with his claims.  The examiner reviewed the 
veteran's medical history and examined the veteran.  After 
examining the veteran, neither VA examiner diagnosed the 
veteran with any right shoulder, neck or upper back 
disability.  In addition, X-rays of the veteran's cervical 
spine were taken and were found to be normal.  

In light of the foregoing, the Board must deny the veteran's 
claims.  The medical evidence in this case does not indicate 
that the veteran currently has a currently diagnosed right 
shoulder, neck or upper back disability.  And without a 
current diagnosis, a claim for entitlement to service 
connection for this condition cannot be sustained.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
regard, the Board notes that the veteran, as a lay person, is 
not competent on his own to establish a medical diagnosis or 
show a medical etiology as such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions; see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the medical evidence 
is against a showing that the veteran currently has a 
diagnosed right shoulder, neck or upper back disability, 
there is no basis upon which to establish service connection 
for these conditions.

III.	Entitlement to an initial compensable evaluation 
for a right knee disability.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the veteran's right knee disability is 
evaluated as noncompensable under Diagnostic Code 5024.  
Under this code, the veteran's condition is rated on 
limitation of motion of the affected parts, as arthritis, 
degenerative, except gout which is rated under Diagnostic 
Code 5002.  Diagnostic Code 5003 provides that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joints involved (DC 5200 
etc).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the arthritis is to be rated 
based on x-ray findings, as follows:  a 10 percent evaluation 
is warranted where there is x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  A 
maximum 20 percent evaluation is warranted where there is x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.

Diagnostic Codes 5260 and 5261 are used to rate limitation of 
motion of the leg.  Depending on the degree of limitation of 
flexion or extension, the disability can be rated anywhere 
from noncompensable to 50 percent disabling.  

In addition, Diagnostic Code 5257 may also be applicable to 
the veteran's right knee disability.  Under this code, 
recurrent subluxation or lateral instability of the knee is 
evaluated at 10 percent if the disability is slight.  
Moderate disability is evaluated as 20 percent disabling.  
And a maximum 30 percent rating is warranted for a finding of 
severe disability.

The medical evidence regarding the veteran's right knee 
consists of a VA examination dated in November 2002.  In this 
examination, the examiner found no semblance of a limp and 
noted that the veteran used no external ambulatory aid.  
Examination of the right knee revealed no swelling or 
malalignment, although slight crepitation on patellar motion 
was noted.  The examiner also indicated that there was no 
limitation of motion, full range of motion, and that the knee 
was stable in all phases, with no areas of tenderness.  An x-
ray of the knee was unremarkable.  The veteran was diagnosed 
with patellar chondromalacia.

Based on the foregoing, the Board finds that a compensable 
evaluation is not warranted for the veteran's right knee 
disability.  Under Diagnostic Codes 5260 and 5261, some 
limitation of motion must be present to warrant a compensable 
evaluation.  In this case, the VA examiner found no 
limitation of motion with respect to the veteran's right 
knee.  In addition, the veteran's knee was found to have no 
swelling or malalignment and the knee was stable in all 
phases, warranting no compensable evaluation under Diagnostic 
Code 5257.  Finally, no diagnosed or finding of arthritis was 
indicated, warranting no evaluation under Diagnostic Code 
5003.  
 
Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  In this 
case, there were no complaints of pain and the record 
reflects full range of motion that did not change on 
repetitive motion, no objective evidence of actual impairment 
of his right knee upon clinical examination, as caused by any 
pain, weakness or related factors, and the knee was found to 
be stable in all phases.  In addition, the record contains no 
indication that the veteran suffers from any flare-ups or 
additional impairment that may warrant a finding of 
additional functional loss beyond that which is objectively 
shown.  Therefore, the Board holds that a compensable 
evaluation in consideration of DeLuca and applicable VA code 
provisions is not warranted.  See also 38 C.F.R. § 4.7.

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's disability 
so as to warrant assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the veteran's disability has 
resulted in marked interference with employment.  In 
addition, there is no showing that the disability has 
necessitated frequent periods of hospitalization, or that it 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence such 
factors, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

1.  Service connection for a left shoulder disability is 
denied.

2.  Service connection for a right shoulder disability is 
denied.

3.  Service connection for a neck disability is denied.

4.  Service connection for an upper back disability is 
denied.

5.  Entitlement to an initial disability rating in excess of 
zero percent for right knee chondromalacia patella is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs
`

